Case 2:19-cv-13642-SFC-DRG ECF No. 1-11, PagelD.46 Filed 12/11/19 Page 1 of 3

EXHIBIT J
Case 2:19-ev-13642-SFC-DRG ECF Nowfr11, PagelD.47. Filed 12/11/19 Page 2
Hashemite Kingdom of Jordan i‘; 3 e

-. Ministry Of Interior -

Civil Status & Passport Dept.

 
 

Are gi Ais A She
oe Aalstal &yljg Pef :
bgh Ny LS SoMa ths

=

 

OFFICE:WADI SEER
NAME 39

SEX:.° ‘MALE
PLACE OF BIRTH :AMMAN
DATEOF BIRTH ~ _J2018

CERTIFICATE OF BIRTH

CHILD INFORMATION GOVERNORATE: AMMAN
NATIONAL NO. :2004092081

RELIGION ‘ISLAM NATIONALITY ‘JORDANIAN

_ WO THOUSAND EIGHTEEN

 

PARENTS INFORMATION

 

 

 

 

NAME FATHER FAMILY RELIGION
FATHER: MAZEN — MOHAMED SHWEIKA - ISLAM
MOTHER: NUHA HUSNI ALGHBAISH iSLAM
REGISTRATION OFFICE : WADI SEER ~ NO.:45/ 1066 DATE: (2018
CIVIL REGISTER -MARKA  NO.:695/135
AUTHORITY

DATE OF ISSUE 2018

Fawwaz Fahed AlShahwan

 

D 5929743

 

 

-19-
 

aii

OF A aura OF hs UNrr VID STATES il ADEE TOR

This is to certify that:
S SHWEIKA
"Sex MALE, born at AMMAN, JORDAN
08 R018
hones United States CITIZENSHIP at birth aa established by dbcumentary evidence
Presented to the Consular Service of the United States at
_ AMMAR, JORDAN
“On JUNE 02, 20 19
nt i “MOTHER/FATHER/PARENTS,
MAZEN MOHAMED SHWEIKA : i ey NUHA HUSNI ALGHBAISH
Date of Birth: 1962 rane Mg Pn : “Date of f Bint 1980
